Citation Nr: 0109150	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-17 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the right knee claimed as secondary to the 
service-connected residuals of a shrapnel wound of the right 
thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant served on active duty from August 1942 to 
January 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida in which the RO found that 
new and material evidence had not been submitted to reopen 
the appellant's claim for service connection for arthritis of 
the right knee claimed as secondary to the right thigh 
disability.

The Board notes that the appellant's claim for service 
connection for right knee arthritis claimed as secondary to 
the service-connected right thigh disability was initially 
denied in an RO rating decision issued in January 1995.  The 
appellant was notified that same month and did not appeal.  
The January 1995 rating decision, therefore, represents the 
last final action on the merits.  Glynn v. Brown, 6 Vet. App. 
523 (1994).  That rating decision also represents the last 
final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board also notes that the appellant was scheduled for a 
Travel Board hearing at the RO on October 19, 2000.  A VA 
Form 119, dated October 11, 2000, indicates that the RO was 
notified that the appellant would not be able to travel to 
the RO for that hearing.  The appellant was desirous of a 
hearing in Jacksonville, Florida instead.  No such hearings 
are available in that city and the case is now ready for 
appellate review.


REMAND

Review of the evidence of record reveals that the appellant 
incurred a shrapnel wound of the right thigh in February 
1943.  Service connection for the residuals of that wound 
which involved penetration of the synovial membrane and 
injury to Muscle Group XIV, as well as a scar, has been in 
effect since 1946; a 10 percent evaluation is currently in 
effect for the right thigh disability.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Review of the evidence of record reveals that the appellant 
may have received treatment for arthritis of the right knee 
at the Butler, Pennsylvania VA Medical Center.  It also 
appears that the appellant may have received treatment at the 
Jacksonville VA Medical Center orthopedic outpatient clinic.  
These records have not been associated with the claims file.

In addition, the appellant has not been afforded a VA medical 
examination in connection with this claim.  There is no VA 
medical opinion of record on the question of whether or not 
the appellant currently suffers from arthritis of the right 
knee that is related to his service-connected right thigh 
disability.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the appellant for right 
knee arthritis.  After securing the 
necessary release(s), the RO should 
obtain these records and associate them 
with the claims file.

2.  The RO should obtain and associate 
with the claims file all pertinent VA 
treatment records pertaining to the 
appellant, including, but not limited to, 
the records of his treatment at the VA 
Medical Centers in Butler and 
Jacksonville, to include all relevant x-
rays and Orthopedic Clinic records.

3.  The appellant should be afforded a VA 
orthopedic examination for the purpose of 
ascertaining whether it is as least as 
likely as not that the appellant 
currently suffers from arthritis of the 
right knee that is related to his 
service-connected right thigh disability.  
The claims file should be made available 
to the examiner for review in association 
with the examination.  All appropriate 
tests and x-rays should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should comment on 
the nature and extent of any right knee 
disorder and describe all current right 
knee pathology.  Specifically, the 
examination report should include a 
detailed account of all manifestations of 
right knee pathology present, including 
any arthritis.  The examiner should 
describe to what extent, if any, the 
appellant has any right knee deformity, 
any degenerative changes, an altered gait 
or reduced function in the right knee due 
to the service-connected right thigh 
disability.  The examiner is specifically 
requested to render an opinion as to 
whether it is at least as likely as not 
that the appellant's current right knee 
pathology is etiologically related to the 
right thigh shrapnel residuals.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for all scheduled examinations and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


